News Release No. 09-170 March 5, 2009 PLATINUM GROUP METALS SIGNS US$10 MILLION OPTION FUNDING AGREEMENT FOR WAR SPRINGS PROJECT (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-NYSE Alternext US) (“Platinum Group”) announces an agreement with Japan Oil, Gas and Metals National Corporation (“JOGMEC”), an incorporated administrative institution of the Government of Japan, for an optional US$10 million over 5 years to earn 35% of Platinum Group’s War Springs Project interest in South Africa. Two drill rigs for exploration have been mobilized to the project. The first year firm commitment is US$500,000. Platinum Group currently holds a 70% interest in the War Springs Project and Africa Wide Holdings Limited (“Africa Wide”) and Taung Platinum Exploration (Pty) Ltd. (“Taung Platinum”) each hold a 15% interest carried to feasibility study. Africa Wide is an affiliated company of Wesizwe Platinum Limited (WEZ-JSE). Taung Platinum is an affiliated company of Moepi Platinum (Pty.) Ltd., which is Platmin Ltd.’s (PPN-TSX) Black Economic Empowerment partner in South Africa. “We are pleased to partner with JOGMEC and we hope to expand this relationship over the long term” said R. Michael Jones, President and CEO of Platinum Group Metals Ltd. “Our planned exploration at War Springs is part of our overall focus on competitive platinum deposits in any conceivable market. We have already defined a large near surface resource at our main project in the Western Bushveld Joint Venture that fits that criterion. At War Springs we are exploring at surface along strike from our current deposit and at depth. In the deeper areas our target is not a typical narrow reef but rather bulk material for potential low cost mining. Given the pressures on labour, safety, capital, and operating margins in South Africa, source of 80% of the world’s platinum, we believe that there will be an increasing trend towards more competitive shallow areas and bulk new targets.” The War Springs deposit comes to surface at a low grade but with a favourable thickness of 6.5 to 8.0 metres. Exploration at depth around the nearby open pit PPRust platinum mine has shown impressive grades and thicknesses, including, the Akanani deposit sold by Afriore to Lonmin in 2007. Deep drilling has never been executed at War Springs and it will be a part of the program funded by JOGMEC.
